
	

114 HR 2206 : State Wide Interoperable Communications Enhancement Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2206
		IN THE SENATE OF THE UNITED STATES
		July 28, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to require recipients of State Homeland Security Grant
			 Program funding to preserve and strengthen interoperable emergency
			 communications capabilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the State Wide Interoperable Communications Enhancement Act or the SWIC Enhancement Act. 2.Minimum contents of application for certain homeland security grant funds (a)In generalParagraph (2) of section 2004(b) of the Homeland Security Act of 2002 (6 U.S.C. 605(b)) is amended by—
 (1)redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (2)inserting after subparagraph (A) the following new subparagraph:
					
						(B)
 (i)certification that the Governor of the State has designated a Statewide Interoperability Coordinator, including identification in such certification of the individual so designated, who shall be responsible for—
 (I)coordinating the daily operations of the State’s interoperability efforts; (II)coordinating State interoperability and communications projects and grant applications for such projects;
 (III)establishing and maintaining working groups to develop and implement key interoperability initiatives; and
 (IV)coordinating and updating, as necessary, a Statewide Communications Interoperability Plan that specifies the current status of State efforts to enhance communications interoperability within the State, including progress, modifications, or setbacks, and future goals for communications interoperability among emergency response agencies in the State; or
 (ii)if a Statewide Interoperability Coordinator has not been designated in accordance with clause (i)— (I)certification that the State is performing in another manner the functions described in subclauses (I) through (IV) of such clause; and
 (II)identification in such certification of an individual who has been designated by the State as the primary point of contact for performance of such functions;.
 (b)Limitation on applicationThe amendment made by subsection (a) shall not apply with respect to any grant for which an application was submitted under the State Homeland Security Grant Program before the date of the enactment of this Act.
			
	Passed the House of Representatives July 27, 2015.Karen L. Haas,Clerk
